Per Curiam. Johns, C. J.
You are disputing of facts. If the partnership is fully established, that will entitle you to give evidence of the declarations of the partner. Go on. There is no doubt but plaintiff may now proceed to prove another Negro carried out of the state.
Plaintiff proved the declarations of Spears, which showed a partnership; that he had had thirty Negroes at Snowhill, and that defendant had not finished his business. But whether any of those thirty came from Delaware there was no proof, except that Spears said they had had better bargains in Delaware than he had had.
Johns, C. J.
Gentlemen it is your province to decide the facts, upon which we are not disposed to intimate our opinion. You are to consider whether Levi Johnson was a slave or not. If he was, and was carried out by defendant, your verdict should be for *276plaintiff. But if he was free, you are next to inquire whether there were any other Negro or Negroes carried out by defendant. This point you must determine on Tendal’s evidence, whether it is to be believed or not. If you believe there was a partnership, and believe that defendant was concerned in carrying those thirty slaves out of the state, then your verdict should be for plaintiff; but if not, then it must be for the defendant.
Verdict for the defendant